Case 2:18-cv-03007-JS-AKT Document 312 Filed 06/19/20 Page 1 of 2 PageID #: 2691




                                                                                        Lalit K. Loomba, Esq.
                                                                                   Direct dial: (914) 872-7118
                                                                               lalit.loomba@wilsonelser.com
 June 19, 2020

 By ECF

 Hon. A. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
  for the Eastern District of New York
 Alfonse M. D’Amato Federal Building
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Joseph Jackson v. Nassau County et al., Docket No. 18-cv-3007 (JS) (AKT)
         Our File No.: 12473.00014

 Dear Judge Tomlinson:

 Wilson Elser represents the County Defendants in the referenced action. Further to the Court’s
 order, the clerk has removed the attachment to D.E. 309, and we are now resubmitting the letter
 motion for a so-ordered subpoena.

 The subpoena, a redacted copy of which is attached, is addressed to the Fishkill Correctional
 Facility and seeks plaintiff’s (i) medical records; (ii) disciplinary records; and (iii) visitation
 records for the period June 2007 through February 2018.

 Regarding the medical records, we faxed an attorney subpoena to the Fishkill Correctional
 Facility in December 2019, but have yet to receive any medical records. Despite numerous
 follow up calls, we have been told that retrieving records has been complicated by staffing
 shortages caused by Covid19. A so-ordered subpoena may carry additional weight.

 Regarding the prison disciplinary records, they are relevant to plaintiff’s claimed damages.
 Plaintiff testified in a 50-h examination that he received certain physical injuries during his
 period of incarceration for which he is seeking damages. If plaintiff’s disciplinary records
 involve fighting, those records could shed light on whether plaintiff instigated these fights, in
 which case his claim to recover damages for such injuries would be significantly weakened.
 Hence, they are relevant.

 The prison visitation records are also relevant. Plaintiff’s wrongful conviction claim is based, in
 part, on the non-disclosure of the Montes and Larrea statements. Plaintiff obtained these
 statements in response to a FOIL demand served on the County dated June 25, 2007. But he did




 8312962v.1
Case 2:18-cv-03007-JS-AKT Document 312 Filed 06/19/20 Page 2 of 2 PageID #: 2692
 Hon. Kathleen Tomlinson
 June 19, 2020
 Page 2

 not contact the District Attorney’s Conviction Integrity Unit until January 2017, nearly a decade
 later. Why the wait? Plaintiff has suggested it was because he was unable to find an attorney
 willing to assist him. The visitation records following June 2007 should list the names of
 attorneys who came to visit him, and thus would be relevant to test that claim. Plaintiff is also
 seeking damages for each year of his incarceration. An explanation of why plaintiff delayed
 contacting the DA’s office for nearly a decade is relevant to these claimed damages, and the
 roster of plaintiff’s visitors following June 2007 may shed some additional light.

 We have conferred with plaintiff’s counsel. He maintain the objections as set forth in DE#310.

 Respectfully submitted,

 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

 /s/ Lalit K. Loomba

 Lalit K. Loomba

 Attachment

 Cc: Counsel of Record (via ECF)




 8312962v.1
 8312962v.1
